DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountz et al (US Patent No. 8,972,045).  Relative to claims 1, and 13-15, Mountz discloses: a computer-implemented method for transporting cargo (holder, 104, containing ordered items)(Fig. 1) using smart palettes (106)(Fig. 1)(Col. 2, lines 28-31), the method comprising: a computing system (210)(Fig. 2) that includes one or more computing devices (Col. 2, lines 15-20); receiving a first cargo (see Ref. 104 holding items) onto a platform (see Ref. 318 of Ref. 106)(Fig. 3) of a first smart palette (106)(Fig. 1-2) at a first distribution hub (102a)(Fig. 4a)(Col. 7, lines 47-48; Col. 8, lines 33-35)(Fig. 6, Ref. 606); generating, by the computing system (210), one or more signals that control a loading of the first smart palette (106) and the first cargo (104, or receiving inventory holder, 402) onto a trailer (112)(Fig. 1) located at the first distribution hub (102a)(Col. 3, lines 29-36; Col. 7, lines 57-58; Col. 8, lines 35-36; management 
determining, by the computing system (201), that the trailer (112) is at a second distribution hub (102b)(Fig. 4b)(Col. 9, lines 22-25); and
determining, by the computing system, that the second distribution hub (102b) is a destination distribution hub of the first cargo (Col. 7, lines 46-48); and generating, by the computing system (210), one or more signals (signals are transmitted by management component, 210; Col. 7, lines 33-35) that move the first smart palette (106) and the first cargo (104) from the trailer (112) to a second location (“storage location within second inventory facility”) within the second distribution hub (102b) when the second distribution hub (102b) is the destination distribution hub (Col. 9, lines 22-26; Col. 3, lines 3-10).

Relative to claim 16, the disclosure of Mountz includes: a system (Fig. 1) for transporting cargo (104) using smart palettes (106), the system comprising: a plurality of smart palettes (106)(Col. 3, lines 29-32);
one or more processors (802, included in Ref. 210)(Col. 3, lines 55-60; Col. 12, lines 41-46); and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the system to perform operations (Col. 4, lines 15-20), the operations comprising:
determining a first cargo (ordered items to be picked onto a holder, 104) at a first location (storage location) within a first distribution hub (first inventory facility, 102a) to be transported to a second distribution hub (second inventory facility, 102b)(Col. 8, lines 
providing data indicative of the trailer (112) at the first distribution hub (Col. 10, lines 22-25); and
the operations further comprise: providing data indicative of a location of the trailer (112) to the first smart palette (106)(Col. 9, lines 63-67), wherein in response to receiving the data the first smart palette (106) unloads the first cargo (holder, 104, containing ordered items) at the location (second inventory facility, 102b) if the location corresponds to a destination of the first cargo (Col. 9, lines 22-30).

Relative to claim 19, the disclosure of Mountz includes: a smart palette (106), comprising: a support structure (see Ref. 318 of robotic drive unit, 106)(Fig. 3) that receives cargo (Col. 7, lines 21-30); a drive mechanism (“motors” for motorized wheels; Col. 12, lines 33-35) that rotationally drives one or more ground engaging components (316)(Fig. 3) of the smart palette (106) to move the smart palette (106) from a first location to a second location (Col. 7, lines 22-27)(Fig. 2-3); one or more processors (see Ref. 702); and, one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the smart palette (106) to perform operations (included with processors and memory, 702, 704)(Col. 11, lines 60-67), the operations comprising:


Relative to claims 1 and 19, Mountz does not expressly disclose: determining, by the computing system (210) that includes one or more computing devices, receipt of the first cargo (104) onto a platform of a first smart palette (106) at a first distribution hub; or determining receipt of the first cargo onto a platform of the support structure at the first distribution hub (102a).
Mountz suggests: determining, by the computing system (210) that includes one or more computing devices, receipt of the first cargo (104) onto a platform (318)(Fig. 3) of a first smart palette (106), or the support structure of the smart palette (106)(Fig. 1-2) at the first distribution hub (102a), as an obvious matter of design choice, since the smart palettes (robotic drive units, 106) are capable of communicating various information to the management component (210), to be used by the management component (210) during operation.  This information may be modified to include communicating a loading status of the robotic drive unit, 106, or “smart palette”, that has been docked with an inventory holder, 104, that indicates receipt that the cargo (104) has been received onto the smart palette (106).   The management system (210) may be configured to confirm the receipt of the cargo (104) onto the smart palette (106) to 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Mountz, so that the computing system determines a receipt of the cargo onto the smart palette as an obvious matter of design choice, to ensure the correct holder is properly secured to the smart palette during transportation, to aid in overall operating efficiency.

Relative to claims 1, 16, and 19 Mountz does not expressly disclose: 
determining, by the computing system, a coordination with one or more second smart palettes associated with the trailer (112) to determine a first position inside the trailer for the first smart palette and the first cargo; and generating, by the computing system, one or more signals that position the first smart palette, and the first cargo at the first position inside the trailer; 
providing data indicative of one or more second smart palettes associated with the trailer to the first smart palette, wherein in response to receiving the data the first smart palette coordinates with the one or more second smart palettes to position the first smart palette and the first cargo inside the trailer; 
obtaining data indicative of one or more second smart palettes associated with the trailer; coordinating with the one or more second smart palettes associated with the trailer to determine a first position inside the trailer for the first cargo; and controlling the drive mechanism to position the first cargo and the support structure at the first position inside the trailer.

Mountz may be modified to determine a first position of a first smart palette (106) holding cargo (106), since a loaded robotic drive unit (106), “first smart palette”, that is to be loaded into a trailer (112) that is already loaded with other smart palettes (106) holding cargo (104)(Fig. 4a), or “second smart palettes”, to be transported to another facility (102), must be accommodated into a position on the trailer (112) in order to be transported.  The management component (210), which controls the operations of the smart palettes, (106), may also instruct the robotic drive unit (106) to position itself into an unoccupied space in the trailer (112), by coordinating with the positions of the other loaded smart palettes (106) holding cargo (104).  The management component (210) may generate one or more signals that position the first smart palette (102), holding the first cargo (104) into this space, or first position inside the trailer (112).
The management component (210), which sends instructions to the robotic drive units, may further control the drive mechanism of the loaded robotic drive unit (106), or “first smart palette”, to position itself into the designated unoccupied space, or “first position”, in the trailer (112) to ensure each of the required loaded smart palettes (106) holding the ordered items (104), is transported to the other inventory facility (102).  


Relative to claim 14, Mountz, modified as above, does not expressly disclose: the one or more second smart palettes include at least one second smart palette that is previously positioned inside the trailer when loading the first smart palette onto the trailer. 
Mountz teaches: the one or more second smart palettes (106) include at least one second smart palette (robotic units, 106, already loaded into a trailer) that is previously positioned inside the trailer (112) when loading the first smart palette (106) onto the trailer, as an obvious matter of design choice.  The system is configured to allow multiple robotic drive units (106) holding holders (104) that are required to be delivered to another facility or hub (102) to be loaded into a trailer (112) as determined by the system (Col. 8, lines 47-55)(Fig. 4a,4b).  A first smart palette (106) may be an individual robotic drive unit (106) carrying cargo (104) that is loaded into a trailer (112) that has been loaded with other robotic drive units (106) carrying cargo (104) inside the 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Mountz, so that the one or more second smart palettes include at least one second smart palette that is previously positioned inside the trailer when loading the first smart palette onto the trailer, as an obvious matter of design choice since multiple robotic drive units (106) holding cargo (104) may be transported to another facility (102) from an original facility (102) as determined by the system to ensure efficient operations.

Relative to claim 15, Mountz, modified as above, does not expressly disclose: the one or more second smart palettes include at least one second smart palette associated with the first distribution hub and loaded onto the trailer at the first distribution hub after positioning the first smart palette inside the trailer.
Mountz suggests: the one or more second smart palettes (106) include at least one second smart palette (106) associated with the first distribution hub (102a) and that is loaded onto the trailer (112) at the first distribution hub (102) after positioning the first smart palette (a first 106) inside the trailer (112), as an obvious matter of design choice, since multiple robotic drive units (106) holding cargo (104) can be loaded into a trailer (112) from the same facility (102) to be delivered to another facility or hub (102).  That is, after a first smart palette (106) is loaded onto a trailer (112) at a facility (102), additional (second) smart palettes (106) holding cargo from the same facility may also be loaded into the trailer (112) as determined by the system (Col. 8, lines 47-50).
.

Allowable Subject Matter
Claims 2-12, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose: 
(Claim 2) obtaining, by the computing system, data indicative of at least one second smart palette from the one or more second smart palettes being loaded onto the trailer, being positioned inside the trailer, or being repositioned inside the trailer;
determining, by the computing system, a coordination with the at least one second smart palette to determine a second position inside the trailer for the first smart palette and first cargo; and generating, by the computing system, one or more signals that move the first smart palette and the first cargo from the first position to the second position; 

(Claim 4) wherein moving the first smart palette from the first position inside the trailer to the second position inside the trailer, while the trailer is in transit from the location at the first distribution hub to another location comprises: 
obtaining, by the computing system, data indicative of a change in load distribution of the first smart palette and the one or more second smart palettes inside the trailer; and determining, by the computing system, a coordination with the one or more second smart palettes to determine the second position based at least in part on the change in the load distribution; 
(Claim 10) wherein coordinating with the one or more second smart palettes associated with the trailer to determine the first position inside the trailer for the first smart palette comprises: obtaining, by the computing system, data indicative of the one or more second smart palettes that are associated with the trailer; and communicating, by the computing system, with the one or more second smart palettes that are associated with the trailer to determine the first position for the first smart palette;
(Claim 12) wherein positioning the first smart palette and the first cargo at the first position inside the trailer comprises: generating, by the computing system, one or more signals that move the first smart palette and the first cargo to the first position inside the trailer; and determining, by the computing system, a coordination with at least one of the one or more second smart palettes to move the at least one second smart 
(Claim 17) providing data indicative of change in load distribution of the first smart palette and the one or more second smart palettes inside the trailer or data indicative of a change in destination associated with the trailer, to the first smart palette when the trailer is in transit from the first distribution hub to another location, wherein in response to receiving the data the first smart palette coordinates with the one or more second smart palettes to reposition the first smart palette inside the trailer; or
(Claim 20) wherein the operations further comprise: controlling the drive mechanism to reposition the first smart palette from the first position inside the trailer to a second position inside the trailer while the trailer is in transit from the first distribution hub to another location, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3651